Citation Nr: 9902028	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-06 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for hearing loss, left 
ear.

3.  Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1974.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of October 1996 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
low back pain and hearing loss in the right and left ears.


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claims 
for service connection for a back disorder, hearing loss in 
the left ear and hearing loss in the right ear are plausible.


CONCLUSIONS OF LAW

The claims of entitlement to service connection for low back 
pain and hearing loss in the right and left ears are not well 
grounded.  38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Legal Principles  

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellants claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist in developing facts pertinent to the claim 
since such development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19  (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred by wartime service.  38 
U.S.C.A. § 1110 (West 1991).  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and a chronic disease listed under 38 C.F.R. § 3.309 
(a), to include sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

Under 38 C.F.R. § 3.385 (1998), for purposes of ascertaining 
service connection for a hearing loss disability, the pure 
tone and speech recognition criteria thresholds for 500, 
1000, 2000, 3000, and 4000 Hertz are 40 or more decibels for 
one or more of these frequencies, or if the thresholds for at 
least three of these frequencies are 26 or more decibels, and 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.


Low Back Disorder

Service medical records reveal that the veterans back was 
normal on entrance examination of August 1973.  In April 
1974, he was seen for complaints of recurrent shooting back 
pain, with findings of no spasm, loss of motion or tenderness 
and was assessed as having no real problem.  In May 1974, he 
was seen for low back pain, said to have existed for over one 
year and aggravated by strenuous activities, and was 
diagnosed with chronic low back syndrome.  

However, in June 1974 an orthopedic clinic note reflected the 
physicians opinion that the veteran was malingering, and 
noted that when asked to do things like take off his shoe, 
displayed no loss of motion and no spasm, notwithstanding the 
veterans expressions that he was incapacitated due to back 
pain.  He was also noted to be abusing Valium, having used 51 
of 60 pills in three days.  A recommendation was made that an 
Article 15 for malingering be carried out, although the 
record does not contain evidence that one was carried out.  

Complaints of low back pain continued through July 1974, and 
he was placed on profile for symptomatic treatment.  
Treatment notes from July 1974 indicated that the plan was to 
follow up the back complaints, with his profile to be renewed 
on July 15, but hinted that if the veteran had no muscle 
spasm he needed no profile.  By July 15, 1974, his profile 
had run out; no spasm or limitation of motion was noted, as 
he could easily take off his shoes.  He was dispensed to full 
duty on July 15, 1974.  The report from his November 1974 
separation examination revealed a normal back examination.

VA clinical records reveal that the veteran was seen for back 
complaints in 1996.  A June 1996 VA treatment record reflects 
the veterans complaints that his back was hurting, and gave 
a history of the back hurting for 2 to 3 years and also gave 
a history of a motor vehicle accident.  The diagnostic 
impression rendered was back pain.  In July 1996, he was seen 
for complaints that his back was really hurting, and alleged 
that symptoms dated back 22 years.  In September 1996 he gave 
a history of low back ache, times 6 months, while in November 
1996 a history of back pain for 7 months was given, with 
findings of lumbosacral tenderness noted.  The assessment 
given in November 1996 was musculoskeletal low back pain. 

The Board observes that the back complaints treated during 
service had been shown to be acute and transitory, and that 
there is no medical evidence of a nexus between those 
inservice complaints, and the back pain diagnosed in June 
1996, nearly 30 years post service.  The only evidence 
suggesting that there is a nexus between the veteran's 
current back complaints and his active duty service is the 
theory presented by the veteran himself.  However, the 
veteran's lay testimony is not competent to prove medical 
causation, and since there is no other competent evidence to 
support medical causation, his claim is not well grounded.  
See Grottveit, supra, ("lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded"); 
see also Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for a low 
back disorder, as imposed by 38 U.S.C.A. § 5107(a).  The 
claim, therefore, must be denied.  And since the veteran has 
failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claim. 

As previously pointed out, all three prongs of Caluza must be 
satisfied in order for a well-grounded claim to exist.  In 
this case, there is no competent medical evidence to 
establish a nexus between the veterans current back 
complaints and service, since every medical opinion regarding 
causation in this matter is based solely on the 
history given by the veteran, with no objective verification 
of such causation.  As such the claim fails to meet the third 
element required to be well grounded under Caluza, supra.  

Under these circumstances, the Board concludes that the 
veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection for a back disorder, as 
imposed by 38 U.S.C.A. §  5107(a).  The claim, therefore, 
must be denied.  And since the veteran has failed to present 
a well-grounded claim for service connection for a back 
disorder, VA has no duty to assist him in the development of 
facts pertaining to the claim. 

Hearing Loss, Left and Right Ears

Service medical records contained no complaints of hearing 
problems, or evidence of exposure to acoustic trauma.  

The reports from the August 1973 entrance examination and the 
November 1974 separation examination yielded identical 
results on audiometric testing.  These identical results, 
which generally indicate findings of normal hearing for VA 
purposes, were as follows.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
Not done
0
LEFT
10
5
0
Not done
0

In January 1996, the veteran received VA treatment for 
unrelated problems, but was assessed with left ear hearing 
loss.  VA treatment notes from February 1996 revealed 
findings of probable left ear hearing loss, and advised an 
audiology appointment be scheduled.  Another treatment note 
from February 1996 reflected complaints of the veteran being 
unable to hear out of his left ear, and upon examination, 
noted ear canals patent and tympanic membrane dull and 
whitish bilaterally.  Probable hearing loss was assessed for 
both ears.  In June 1996, he complained of being unable to 
hear from his left ear, with an 8 year history of left ear 
hearing loss given.  

Upon review of the evidence, the Board finds that a claim for 
service connection for a left ear and right ear hearing loss 
is not well grounded.  The record contains no evidence of a 
hearing loss disability shown inservice, nor of a 
sensorineural hearing loss becoming manifest to a compensable 
degree within one year of discharge.  Further the record 
contains no evidence that the veteran sustained acoustical 
trauma inservice that has been medically linked to his 
current complaints of hearing loss.  Moreover, the record is 
uncertain as to whether the veterans current hearing loss 
complaints would even meet the criteria of a hearing loss 
disability for VA purposes.

The only evidence suggesting that there is a nexus between 
the veteran's current hearing loss complaints and his active 
duty service is the theory presented by the veteran himself.  
However, the veteran's lay testimony is not competent to 
prove medical causation, and since there is no other 
competent evidence to support medical causation, his claim is 
not well grounded.  See Grottveit, supra, ("lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded"); see also Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for left and 
right ear hearing loss, as imposed by 38 U.S.C.A. § 5107(a).  
The claim, therefore, must be denied.  And since the veteran 
has failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claim. 

Conclusion 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obliged under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  This obligation depends on the 
particular facts and the extent to which the Secretary of the 
Department of Veterans Affairs has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the December 1996 statement of the case and in the 
supplemental statement of the case in December 1994.  
Furthermore, by this decision the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make his claims well grounded.


ORDER

Service connection for low back pain is denied on the basis 
that the claim is not well grounded.

Service connection for left ear hearing loss is denied on the 
basis that the claim is not well grounded.

Service connection for right ear hearing loss is denied on 
the basis that the claim is not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
